DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 and 22-30 are pending in this application, and are examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.


Withdrawn Rejections
The rejection of claims 1-11, 22-26, and 30 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments to independent claim 1, and claims depending therefrom.
The rejection of claims 1-11, 22-26, and 30 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to independent claim 1, and claims depending therefrom.

The rejection of claims 27-29 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to claims 1 and 27.

The rejection of claims 1-3, 10, and 27 under 35 U.S.C. 102(a)(1) as being anticipated by O’Hara is withdrawn in view of Applicant’s amendments to claims 1 and 27.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 12 October 2021:
Claims 1-11, 22-26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, as amended, recites, “(a) glucomannan in an amount to give a daily dose in the range of 1.8 g to 4.2; (b) chromium in an amount to give a daily dose in the range of 180 µg to 300 µg; and (c) a prebiotic in an amount to give a daily dose in the range of 1.0 g to 12 g.”  However, the claims as amended are directed to compositions, while the phrase “an amount to give a daily dose” refers to a future intended use of the composition (i.e., how much is given upon administration of the composition).  Therefore, it is not clear how the recited amounts refer or relate to the amounts within the composition itself.  The Examiner notes dependent claims 4-6 recite ranges of amounts for each component (see claims 4-6); however, the claims do not specify the basis for the amount provided (e.g., per unit dose, per day, etc.).  Additionally, these amounts are not within the ranges of amounts recited in independent claim 1; thus, it is not clear how these amounts relate to the amounts specified in claim 1.  It is also noted claims 24-26 recite ranges of amounts for each component “in a daily dose”) see claims 24-26); however, since an exact number of doses per day is not specified, it is not clear if these amounts refer to total amounts in the composition, or total amounts after adding amounts from an unspecified number of doses taken per day.  Therefore, the metes and bounds of the claims are unclear.
Dependent claims 2, 3, 7-11, 22, 23, and 30 do not remedy these deficiencies, and therefor are also rejected as depending from a rejected base claim.
For purposes of examination, the claims shall be given their broadest reasonable interpretation, i.e., wherein the amounts provided may be applicable to any basis, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 12 October 2021:
Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claims 4-6 recite range of amounts for each component (see claims 4-6).  However, the amounts recited in claims 4-6 are not within the amounts recited in claim 1, from which claims 4-6 directly or ultimately depend.  Therefore, the claims fail to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 12 October 2021:
Claims 1-11 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (WO 2015/067936, cited by Applicant in IDS filed 14 January 2020).
Regarding claims 1 and 27, O’Hara teaches compositions for weight management (i.e., promoting or maintaining weight loss) comprising a microbiome modifying component; a satiety modifying component; and a metabolic modifying component (e.g., abstract).  The microbiome modifying component may comprise a prebiotic; the satiety modifying component may comprise dietary fibre, preferably glucomannan; and the metabolic modifying component may comprise chromium (e.g., page 4, lines 13-15; page 5, line 3).  O’Hara specifically names a combination of glucomannan, FOS (fructooligosaccharides, a soluble fiber), and chromium (e.g., page 5, line 20).  O’Hara also teaches the prebiotic comprises one or more selected from inulin, FOS, galactooligosaccharides (GOS), α-gluco-oligosaccharides, a low gas producing prebiotic and combinations thereof (e.g., page 8, lines 6-9; also see instant claims 2 and 3).  
prima facie case of obviousness exists.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (for example, “about 2.5 g” and “about 2 g” is sufficiently close to “3 g”).  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to select amounts from within the ranges taught by O’Hara, including the amounts instantly claimed, with a reasonable expectation of success.  Also note that, since O’Hara teaches the compositions may be blended with, or consumed along foods/drinks, the skilled artisan would reasonably expect the dose per day may be divided amongst the food(s)/drink(s) consumed.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.
Regarding the phrases “for use in increasing gastrointestinal microbiota diversity” (claim 1) and “for use in increasing microbiota diversity over a prolonged period of time” (claim 10), each phrase denotes an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since O’Hara discloses the compositions comprise a microbiome modifying component, its composition would 
Regarding claims 7-9 and 30, O’Hara teaches the composition may be in the form of a food stuff or food additive, or could be used as a dietary supplement (e.g., page 6, lines 3-5). Note that, since O’Hara teaches its compositions may be used for weight management, its food stuff would be considered a ‘functional foodstuff’.  Additionally, while O’Hara does not specifically name snack bar as a type of food stuff for its compositions, O’Hara refers to prior art which teaches compositions in the form of snack bars (e.g., granola bars, biscuits) comprising components of its compositions, such as glucomannan (e.g., page 12, lines 16-17) and thus the skilled artisan would reasonably expect the phrase “food stuff” to include snack bars, absent evidence to the contrary.
Regarding claim 11, O’Hara teaches the composition may further comprise one or more active ingredients selected from vitamins, minerals, phytochemicals, antioxidants, and combinations thereof (e.g., page 6, lines 6-7).
Regarding claims 22 and 23, it is noted these limitations each refer to intended future use(s) of the composition, and do not impart a structural limitation apart from what is already claimed.  Since O’Hara teaches the compositions may be blended with, 
Regarding claim 28, it is noted that, since O’Hara teaches the compositions may be blended with, or consumed alongside foods/drinks (which are normally divided into up to 3 meals a day) (e.g., page 6, lines 2-5), the skilled artisan would reasonably expect the composition may be administered up to 4 times a day, absent evidence to the contrary.  Regarding claim 29, it is noted that, since O’Hara teaches the composition is used for weight management (e.g., abstract), and that the compositions may be blended with, or consumed alongside foods/drinks (e.g., page 6, lines 2-5), the skilled artisan would reasonably expect the composition may be administered before, during and/or after a reduced calorie intake diet regime, absent evidence to the contrary.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.  
Applicant first asserts claim 1 is patentable over O’Hara because “there is nothing in O’Hara to suggest the claimed composition comprising glucomannan, prima facie case of obviousness exists.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (for example, “about 2.5 g” and “about 2 g” is sufficiently close to “3 g”).  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to select amounts from within or comparable to the ranges taught by O’Hara, including the amounts instantly claimed, with a reasonable expectation of success.  Also note that, since O’Hara teaches the compositions may be blended with, or consumed along foods/drinks, the skilled artisan would reasonably expect the dose per day may be divided amongst the food(s)/drink(s) consumed.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.
Applicant also argues that, in the present disclosure, “it has been found that the claimed composition giving the claims daily dose ranges is highly effective in helping individuals lose weight”, and “[t]he examples of the application show this surprising effect.”  This argument is not persuasive because O’Hara already teaches the same 
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611